Citation Nr: 1509000	
Decision Date: 03/02/15    Archive Date: 03/17/15

DOCKET NO.  09-22 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from April 1997 to June 1999. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO).

 In March 2009, the Veteran, accompanied by his authorized representative, testified before a Decision Review Officer (DRO), at the RO (DRO hearing). A transcript of that hearing has been associated with the claims file.

 In March 2011, the Veteran, accompanied by his authorized representative, appeared at a hearing held before the below-signed Veterans Law Judge (VLJ) in Washington, D.C (Central Office hearing). A transcript of that hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Obtain and associate with the claims file all outstanding records of VA and private treatment for the Veteran's psychiatric disorders. All records/responses received should be associated with the claims file. All efforts to obtain the records should be fully documented, and the facility must provide a negative response if records are not available. Ensure the Veteran is provided the necessary authorization and release forms (VA Form 21-4142) to allow VA to obtain all confidential private treatment records. At a minimum, procure all outstanding VA treatment records, to include any regarding his December 2014 and January 2015 hospitalizations for psychiatric disorders, as noted in the claims file. 

2. Provide access to the relevant documentation in the Veteran's electronic claims file to the VA examiner who performed the November 2013 VA psychiatric examination and wrote the April 2014 VA medical opinion. If that examiner is not available, the file should be provided to another qualified examiner. 

Having reviewed the claims file, the examiner is asked to opine as to whether the Veteran experienced acquired psychiatric disorder symptomatology to a compensable degree (i.e. mild or transient symptomatology directly attributed to the Veteran's currently diagnosed schizophrenia which caused decreased work efficiency and ability to perform occupational tasks only during periods of significant stress) within one year of his June 1999 discharge from service. 

A rationale must be provided for any findings rendered and any medical treatises referenced by the examiner must be cited. In providing the rationale, the examiner must provide detailed for the opinion. For example, if the examiner believes that the Veteran did not have compensable psychiatric disorder symptomatology within one year of his discharge because he was working during that period, as stated in the April 2014 VA medical opinion, the examiner should provide more detail as to why this fact forms the basis for the opinion. If, alternatively, the examiner is unable to render an opinion without resort to speculation, he or she must offer a detailed explanation as to the reasons for his or her inability.

2. After any subsequent development, readjudicate the Veteran's claim. If the benefits sought are not fully granted, furnish the Veteran and his representative a Supplemental Statement of the Case (SSOC), and allow the appropriate response time before the claims file is returned to the Board, if otherwise in order

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




